Citation Nr: 1017278	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-28 373	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
Veteran's service-connected low back disorder from October 
17, 2006.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected gastric ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to May 
1987. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

The Veteran testified at a hearing before a Veterans Law 
Judge in June 2008.  A transcript of that hearing is of 
record. 

In July 2008 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  From October 17, 2006, the Veteran's low back disorder 
has been manifest by, at worst, forward flexion of the 
thoracolumbar spine of 30 degrees or less; there is no 
evidence of any ankylosis or of any incapacitating episodes. 

2.  At all times during the course of the appeal, the 
Veteran's gastric ulcer has not been manifested by a moderate 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration, or with 
continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disorder from October 17, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
gastric ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.114, Diagnostic Code 7304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated October 2004, 
March 2006, August 2008 and September 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 
40 percent for a low back disorder and in excess of 10 
percent for a gastric ulcer.  Essentially, the Veteran 
contends that the current evaluations assigned do not 
accurately reflect the severity of those conditions.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

Low Back Disorder

As stated above, the Veteran contends that the evaluation 
assigned for his low back disability does not accurately 
reflect the severity of that condition.  The Board notes that 
when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a back condition in March 1990.  The RO issued a rating 
decision in July 1990 granting service connection for that 
condition and assigning a 20 percent rating from March 1990.  
In August 1991 another rating decision was issued continuing 
the 20 percent rating.  The Veteran submitted a Notice of 
Disagreement (NOD) later that month.  A Statement of the Case 
(SOC) was issued in September 1991 and the Veteran filed a 
Substantive Appeal (VA Form 9) in October 1991.  In February 
1992 the Board issued a decision denying entitlement to a 
rating in excess of 20 percent for that condition.

In November 1997 the Veteran again claimed entitlement to an 
increased rating for his service-connected low back 
disability, stating that he was having increased problems 
with pain and lack of mobility.  A June 1998 rating decision 
continued the Veteran's 20 percent rating.  The Veteran 
submitted a Notice of Disagreement (NOD) in November 1998.  
The RO issued a Statement of the Case (SOC) in July 1999 and 
the Veteran filed a Substantive Appeal (VA Form 9) in 
November 1999.

While on appeal, in September 2002, the RO issued an 
additional rating decision temporarily increasing the 
Veteran's disability rating to 100 percent from November 25, 
1997, and then reducing it back to 20 percent from March 1, 
1998.  This temporary total evaluation was assigned for a 
period of surgical convalescence.  As the Veteran's claim 
remained on appeal a Supplemental Statement of the Case 
(SSOC) was issued in January 2003 continuing the 20 percent 
rating.  Another Board decision was issued in July 2003, 
again denying entitlement to a rating in excess of 20 percent 
for the Veteran's service-connected low back disability.  

The Veteran once again filed for an increased rating for his 
service-connected low back disability in October 2004.  A 
February 2005 rating decision continued the 20  percent 
rating.  The Veteran submitted a Notice of Disagreement (NOD) 
in March 2005.  The RO issued a Statement of the Case (SOC) 
in May 2005 and the Veteran filed a Substantive Appeal (VA 
Form 9) in August 2005.  In December 2005 the RO issued an 
additional rating decision increasing the Veteran's rating 
evaluation for his service-connected degenerative disc 
disease from 20 percent to 40 percent effective from October 
17, 2006, and granted service connection for radiculopathy of 
the right lower extremity and assigning a 10 percent 
evaluation also effective from October 17, 2006.  A 
corresponding Supplemental Statement of the Case (SSOC) was 
issued in December 2006.  The Veteran was afforded a hearing 
before a Veterans Law Judge in June 2008 and a third Board 
decision was issued in July 2008.  In that decision the Board 
denied entitlement to a rating in excess of 20 percent for a 
degenerative disc disease for the period prior to October 17, 
2006, and remanded the claim for a rating in excess of 40 
percent for degenerative disc disease from October 17, 2006, 
for further development.  The requested development has been 
completed and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Veteran's service-connected back disability is currently 
rated as 40 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evidence for review in this case consists of VA treatment 
records, VA examination reports and a transcript from the 
Veteran's hearing before a Veterans Law Judge.  The prior 
2008 Board decision addressed the rating for the Veteran's 
low back prior to October 17, 2006; accordingly, the only 
issue for current consideration is the rating assigned the 
period beginning with October 17, 2006.  

By way of history, it is noted that the Veteran submitted an 
August 2004 letter, in which it was noted that, following a 
pre-employment telephone medical screening, performed as part 
of a job application with National Oceanic and Atmospheric 
Administration (NOAA), it was found that he was not medically 
qualified for employment with NOAA.  It was noted that his 
history of prior back pain was disqualifying for employment 
as a NOAA Wage Marine employee.  It was noted that no 
examination was done but that this was based on information 
obtained from the Veteran.  

The Board notes that the Veteran was afforded a VA 
examination in October 2006.  During that examination the 
examiner indicated that the Veteran injured his lower back 
during active service when he fell carrying supplies.  The 
examiner also indicated that the Veteran underwent a 
laminectomy in November 1998.  The Veteran stated that he had 
a recurrence of back pain in 2003 and that he currently has 
constant pain in his lower back which is aggravated by 
walking, standing of lying down in bed.  He indicated that he 
is unable to get relief, but stated that he does not take any 
pain medication.  The Veteran indicated that he used to use a 
back brace but that he stopped doing so due to problems with 
his stomach.  He stated that he currently uses a cane.  It 
was noted that he had been unemployed for four years, so that 
his condition did not impact any job.  The Veteran further 
stated that the pain radiated to his right buttock and down 
to his toes constantly, though he denied bladder and bowel 
dysfunction.  Range of motion studies revealed forward 
flexion, extension, left and right lateral flexion, and 
lateral rotation all from zero to 15 degrees.  The examiner 
stated that there was no further limitation with regard to 
range of motion, though repetitive range of motion was not 
evaluated.  Neurological examination indicated no muscle 
atrophy, weakness or decrease in muscle tone.  The Veteran 
did state that he did not have any sensation from the knee 
down to his toes on the right lower extremity.  An MRI from 
March 2006 revealed mild retrograde spondylolisthesis of L5 
relative to L1.  This was accentuated by posterior 
osteophytosis on the inferior plate of the L5.  L2-3 through 
L5-S1 disk spaces were desiccated.  There was hemangioma on 
L4.  The conus medullaris laid posterior to L1 and was 
normal.  L1-L4 were normal, but L4-5 indicated moderate to 
severe right neural foraminal stenosis secondary to 
posterolateral osteophytosis on the right.  There was mild 
spinal canal stenosis and L5-S1 indicated moderate bilateral 
neural foraminal stenosis secondary to posterolateral 
osteophytosis with mild spinal canal stenosis.  The 
examiner's assessment was degenerative disc disease of the 
lumbosacral spine with radiculopathy of the right lower 
extremity.  The examiner also stated that the Veteran's range 
of motion examination was of uncertain significance because 
he did not believe the Veteran's efforts were to the utmost.

Subsequent VA treatment records show that the Veteran 
underwent an MRI of the lumbar spine in March 2008.  The 
study demonstrated that the vertebrae are aligned without 
spondylolisthesis.  There was disc desiccation disease seen 
at all level, but most severely at L4-5 and L5-S1.  There was 
grade I retrolisthesis of L5-S1.

During the Veteran's hearing in June 2008, he stated that his 
low back disorder had significantly worsened.  He indicated 
that he was making use of a TENS unit, a back brace, a cane, 
a shower chair and a hospital bed that were all prescribed by 
a physician at the El Paso VA Medical Center.  The Veteran 
also stated that he had difficulty sleeping more than three 
hours a night and that he was unable to travel, lift things 
or tie his shoes because of his back pain.

Based on the July 2008 Board remand the RO provided the 
Veteran with an additional VA examination in October 2008.  
It was reported that the Veteran had part-time employment in 
a job which did not require any heavy lifting, prolonged 
standing, or prolonged walking.  It was further noted that he 
was not employed at this time due to the elimination of his 
position.  

During that examination the Veteran complained of constant 
low back pain and right leg radiculopathy.  The Veteran 
described the level of pain as nine out of ten, with the pain 
mainly in the lumbar area and down his right leg.  The 
Veteran denied any bowel or bladder dysfunction.  Physical 
examination indicated that the Veteran was in no acute 
distress secondary to his low back pain.  The Veteran was 
noted to ambulate with an antalgic gait using a cane, but was 
not wearing a back brace at the time of the examination.  No 
ankylosis of asymmetry of the spine was noted.  There was no 
evidence of paraspinous muscle spasm, atrophy of the 
paraspinal muscles, or fatigability of the spine.  The 
Veteran was able to transfer from a chair to the examination 
table without any difficulties.  Some subjective decrease in 
sensory on the anterior aspect of the right leg was noted, 
but muscle strength was normal.  Range of motion studies 
using a goniometer revealed flexion from zero to 30 degrees, 
extension from zero to 15 degrees, lateral flexion from zero 
to 15 degrees, right lateral flexion from zero to 12 degrees, 
left lateral rotation from zero to 30 degrees and right 
lateral rotation from zero to 35 degrees.  Repetitive motion 
and measurement did not show any change in range of motion of 
the spine.  Some tenderness through the beginning to the end 
of the Veteran's range of motion was noted, but there was no 
evidence of fatigue, weakness, lack of endurance or 
instability.  The examiner opined that there was no concrete 
evidence to document or quantitate a worsening of the 
Veteran's level of pain.  He also noted that the Veteran was 
employable.  

VA treatment records from July 2008 indicate that the Veteran 
was continuing to use a TENS unit daily.  Range of motion 
studies revealed flexion from zero to 30 degrees, extension 
from zero to 10 degrees, left lateral flexion from zero to 
9 degrees and right lateral flexion from zero to 10 degrees.  
Heel-toe walking was normal.  The examiner indicated that 
there were no overt signs of pain behavior with normal 
transitional movements.  Treatment records from September 
2008 and October 2008 indicate that the Veteran was engaging 
in physical therapy and a treatment record from July 2009 
indicates that the Veteran underwent an MRI, which revealed a 
2 cm L4 vertebral body lesion, probably hemangioma, and mild 
to moderately severe central spinal canal stenosis at L3-4.  
A right lateral disc protrusion and severe degenerative disc 
disease were noted at L4-5 and diffuse disc bulging and small 
central disc protrusion were noted at L5-S1.  

The evidence reflects that the 40 percent rating assigned 
from October 17, 2006, was properly assigned based on 
adequate evidence of disability.  That evaluation was 
assigned based on numerous treatment records, including the 
October 2006 VA examination report.  At that time, range of 
motion studies revealed forward flexion, extension, left and 
right lateral flexion, and lateral rotation all from zero to 
15 degrees.  The examiner stated that there was no further 
limitation with regard to range of motion, though repetitive 
range of motion was not evaluated.  The July 2008 VA 
examination, ordered following the Board's remand, indicates 
flexion from zero to 30 degrees, extension from zero to 15 
degrees, lateral flexion from zero to 15 degrees, right 
lateral flexion from zero to 12 degrees, left lateral 
rotation from zero to 30 degrees and right lateral rotation 
from zero to 35 degrees.  Repetitive motion and measurement 
did not show any change in range of motion of the spine and 
there was no evidence of fatigue, weakness, lack of endurance 
or instability.  The Board finds that when applying the 
General Rating Formula to the Veteran's low back disability, 
there is no competent medical evidence to warrant a rating in 
excess of 40 percent for any point in the appeal period.  The 
findings in the claims file do not indicate any form of 
ankylosis.  The Board acknowledges that the Veteran has 
chronic low back pain, and thus recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, the July 2008 
VA examiner indicated that repetitive motion and measurement 
did not show any change in range of motion of the spine and 
that there was no evidence of fatigue, weakness, lack of 
endurance or instability there is no evidence in the claims 
file to contradict that finding.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.  The Board acknowledges 
that the Veteran has a consistent history of associated pain 
in his right leg, diagnosed as radiculopathy, and that this 
condition is associated with his low back disorder.  However, 
the Board notes that a separate 10 percent rating has already 
been assigned for this condition, effective from October 17, 
2006.  

Finally, the Board notes that a higher rating of 60 percent 
may be assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  As 
noted above, there is no evidence of any physician-prescribed 
bed rest indicated in either of the Veteran's VA 
examinations.  Further, VA outpatient treatment records do 
not contain any such findings.  As such, a higher rating is 
not warranted on this basis.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Veteran has contended that 
he has difficulty maintaining his employment.  The Board has 
considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's appealed 
disability, alone, has required frequent hospitalization, or 
that manifestations of that disability exceeds those 
contemplated by the schedular criteria.  While the Veteran 
has claimed that he could not work due to his back 
disability, it was reported on examination that he was no 
longer working because his position had been eliminated.  
Furthermore, the October 2008 VA examiner concluded that the 
Veteran was employable.  While it is clear that his 
disability impacts his ability to work, which is contemplated 
by the ratings assigned, it not shown that the disability 
results in marked interference with employment.  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service- 
connected disability are inadequate. To do this, the Board or 
the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.   See Thun v. Peake, 22 Vet. App. 
111, 115 (2008). 

In this instance, the Veteran's limitation of motion in his 
back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to his back disability. The Board finds that the 
assigned ratings adequately address the Veteran's back 
symptoms.  The Board finds that the schedular rating criteria 
are adequate for the purposes of rating the Veteran's 
service-connected disability at issue. As such, the Board 
finds that the diagnostic codes applied in evaluating the 
Veteran's service-connected disabilities adequately describe 
the current disability levels and symptomatology and, 
therefore, referral for extraschedular rating is not 
warranted. 

A preponderance of the evidence is against a rating in excess 
of 40 percent from October 17, 2006.  Therefore, the benefit-
of-the-doubt doctrine does not apply and an increased rating 
must be denied.  See 38 U.S.C.A. § 5107(b).

Gastric Ulcer

The Veteran has also claimed entitlement to a rating in 
excess of 10 percent for a gastric ulcer condition.  The 
Veteran first claimed entitlement to service connection for 
gastric ulcers in April 1992.  In a November 1992 rating 
decision the RO granted entitlement to service connection for 
that condition as secondary to the Veteran's service-
connected low back disorder.  A 10 percent rating was 
assigned effective from December 1991.  In January 1995 the 
Veteran filed an increased rating claim, asserting that his 
stomach ulcers had worsened.  A July 1995 rating decision 
continued the 10 percent rating, finding that there was no 
showing of an increase in symptoms of the condition.  

In October 2004 the Veteran again filed an increased rating 
claim, stating that his gastric ulcer condition had increased 
in severity.  In a February 2005 rating decision the RO again 
denied entitlement to a rating in excess of 10 percent, 
finding that medical evidence did not show recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or continuous moderate manifestations to 
warrant the next higher rating.  The Veteran submitted a 
Notice of Disagreement (NOD) in March 2005, wherein he also 
claimed entitlement to service connection for diverticulosis, 
which he stated causes severe pain in his stomach.  A 
Statement of the Case (SOC) was issued in May 2005 and the 
Veteran filed a Substantive Appeal (VA Form 9) in August 
2005.  The Veteran's claim came before the Board in July 
2008.  It was remanded for further development.  The 
requested development has been completed and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that an August 2005 rating decision 
denied entitlement to service connection for diverticulosis 
and an April 2006 rating decision denied entitlement to 
service connection for gastroesophageal reflux disease, 
claimed as acid reflux.  

The Veteran's gastric ulcer is currently rated as 10 percent 
disabling under Diagnostic Code 7304.  Under that rating 
criteria, a mild ulcer with recurring symptoms once or twice 
yearly warrants a 10 percent rating.  A 20 percent rating is 
assigned for a moderate ulcer manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A moderately severe gastric ulcer that is 
less than severe but that causes impairment of health 
manifested by anemia and weight loss, or that results in 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year warrants a 40 
percent rating.  When there is a severe gastric ulcer 
manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, the 
maximum assignable 60 percent rating is warranted.  38 C.F.R. 
§ 4.114, DC 7304.  

The evidence for review in this case consists of VA treatment 
records, VA examination reports and a transcript from the 
Veteran's hearing before a Veterans Law Judge.

A VA examination was performed in November 2004.  During that 
examination the Veteran indicated that while he was in the 
military in 1987 he felt epigastric pain with nausea and 
vomiting.  He claimed that he had a recurrence of this 
condition in 1992 after leaving military service.  An x-ray 
of the stomach was performed and a few months later the 
Veteran recovered from his epigastric ulcer.  The Veteran 
claimed that in 2003 he had another recurrence.  The Veteran 
did not report abdominal pain, but stated that he had 
continued epigastric discomfort with occasional relief with 
belching of gastrointestinal contents.  No loss of weight was 
noted and objective findings of the abdomen did not show 
abnormalities.  In December 2004 an upper gastrointestinal 
series was performed, which showed gastroesophageal reflux 
with no evidence of an ulcer.  

VA treatment records from October 2005 indicate that the 
Veteran was treated for epigastric pains, heartburn and acid 
regurgitation, which is partly relieved by medication.  

Another VA examination was performed in January 2006, this 
time for esophageal disease.  The examiner determined that 
the Veteran's gastroesophageal reflux disease was less likely 
as not caused by or a result of medication taken for 
degenerative disc disease and stated that there was no clear-
cut association between the Veteran's gastric ulcer and 
gastroesophageal reflux disease.  Based on this examination 
entitlement to service connection was denied in an April 2006 
rating decision.  

During a VA examination from October 2006 the Veteran stated 
that he still has constant nausea and pain in the epigastric 
region.  The Veteran indicated that he vomits several times a 
day, but denied any hematemesis, melena or vomiting of blood.  
The examiner reviewed an upper GI series performed in May 
2006, which revealed no evidence of a duodenal or gastric 
ulcer.  He indicated that the most recent GI series 
indicating an ulcer was performed in November 2003.  Based on 
that evidence the examiner determined that the Veteran had 
gastroesophageal reflux disease, but that there was no 
gastric ulcer found.  

The Veteran has also submitted private treatment records from 
September 2006, which indicate that an EGD was performed.  
The results from that procedure revealed evidence of chronic 
gastritis of the antrum with atrophic mucosa.  Small polyp 
nodules were noted in the body of the stomach, which was 
otherwise normal.  In addition, a nuclear medicine report 
from November 2006 did not indicate any findings of gastric 
ulcers.  

During his June 2008 hearing before a Veterans Law Judge the 
Veteran stated that he cannot take any pain medicine or sleep 
medicine because he is unable to keep them down and they 
irritate his stomach.  He also stated that he has to be 
cautious with what he eats and is unable to eat anything 
spicy.  

Following the Board's July 2008 remand the Veteran was 
scheduled for another VA examination, which was performed in 
October 2009.  The Veteran reported daily pain before eating, 
for several hours after eating, and at night.  He stated that 
medication works for roughly thirty minutes before the pain 
resumes.  No hematemesis or melena was noted, the Veteran did 
indicated daily vomiting.  Upon physical examination there 
was no sign of weight loss, malnutrition or anemia, though 
there was some abdominal tenderness.  X-ray imaging from 
February 2008 did not indicate any evidence of an ulcer and a 
GI series from October 2009 confirmed that finding.  The 
examiner determined that the Veteran's symptoms are more 
likely than not associated with a hiatal hernia detected and 
not secondary to a gastric ulcer.

After reviewing the evidence of record the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's service-connected gastric ulcer.  In considering 
whether a rating in excess of 10 percent is warranted the 
Board finds that there is no evidence indicating that the 
symptoms the Veteran has reported are related to his service-
connected gastric ulcer condition.  In fact, repeated upper 
GI series do not indicate that the Veteran currently has a 
gastric ulcer.  However, even assuming that the Veteran has a 
gastric ulcer, the Board finds the opinion expressed by the 
October 2009 VA examiner, that the Veteran's gastric symptoms 
are not due to an ulcer, persuasive.  

In addition, the Board notes that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected conditions have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization and there is no evidence of any marked 
interference with employment.  As the Veteran's impairment is 
adequately contemplated by the rating criteria referral for 
consideration of an extraschedular ratings is not warranted.

As there is a preponderance of evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disorder from October 17, 2006, is denied.

Entitlement to a rating in excess of 10 percent for a gastric 
ulcer condition is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


